Exhibit 99.1 Jamba, Inc. Announces Receipt of Expected Letter from Nasdaq FRISCO, Texas— May 19, 2017—Jamba, Inc. (Nasdaq:JMBA) (“Jamba” or the “Company”) today announced that as expected, on May 16, 2017 it received a standard notification letter from Nasdaq stating that because the Company has not yet filed its Form 10-K for the year ended January 3, 2017 (the “Form 10-K”) and its Form 10-Q for the period ended April 4, 2017 (the “Form 10-Q”), the Company is not in compliance with Nasdaq Listing Rule 5250(c)(1), which requires timely filing of periodic reports with the Securities and Exchange Commission.
